459 So. 2d 438 (1984)
F. Rene De La HUERTA, M.D., F. Rene De La Huerta, M.D., P.A., and Area 11-F Community Mental Health Services, Inc., D/B/a Miami Mental Health Center, Appellants,
v.
Bernice SAPHIN, As Personal Representative of the Estate of Sybil Zimmerman, Her Deceased Daughter, Appellee.
No. 84-1916.
District Court of Appeal of Florida, Third District.
November 20, 1984.
Hill, Neale & Riley and James Sparkman, Fort Lauderdale, for appellants.
Rosenblatt, Arnowitz & Roth and Domingo Rodriguez, Miami, for appellee.
Before SCHWARTZ, C.J., and BARKDULL and JORGENSON, JJ.
PER CURIAM.
We reverse the trial court's order denying the defendants' motion to vacate default upon a holding that the defendants have satisfied the test established in B.C. Builders Supply Co. v. Maldonado, 405 So. 2d 1345 (Fla. 3d DCA 1981), in that (1) excusable neglect is demonstrated under the facts herein where a hospital administrator promptly forwarded suit papers to the hospital's current insurance carrier and, upon learning that a prior carrier should defend, promptly advised the prior carrier which thereupon retained counsel and moved within ten days to vacate the default, supported by an explanatory affidavit; and (2) meritorious defenses are contained in the answer.
Accordingly, the order under review is reversed and this cause is remanded for further proceedings.